Mr. Presiding Justice Thompson delivered the opinion of the court. 6. Contracts, § 377*—when evidence of prior negotiations is admissible. Where only a part of a contract sued upon has been reduced to writing, evidence of the negotiations and facts occurring prior to the time of . the making of the contract is admissible in evidence. 7. Attachment, § 237*—when judgment proper on count not covered by affidavit. In an action of assumpsit for goods sold and delivered and for work and labor, in which a writ of attachment had been issued but no property levied on thereunder, where the general issue only was pleaded, held that a judgment including a recovery on the count for work and labor could be sustained, though the attachment affidavit" did not state that anything was due for work and labor.